DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 6-7 are objected to because of the following informalities:   A.	Limitations as recited in the last line of claim 6 include “… than the signal pad”.
B.	Limitations as recited in the last line of claim 7 include “… than the signal wiring”.
	However, the above claim language is unclear.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoegerl (US Pat. 10002821).


a power element/PE (see transistor chip 22 in Fig. 2A-B; col. 7, lines 20-27);
a signal wiring connected to a signal pad (see lead 25.2, a structured/patterned portion of 24C having respective signal lines, 29 and 22.2 respectively in Fig. 2A-B; col. 6, line 58- col. 7, line 5,col. 7, line 62- col. 8, line 10) of the PE,  and
a heat sink/HS (see 24 in Fig. 2A; col. 5, lines 44-52, col. 7, line 16) configured to cool the PE, wherein
the PE has an active area (see areas under 22.2 above 22 in Fig. 2B) provided by a portion where the signal pad is formed, and
the signal pad is thermally connected to the HS via the signal wiring (see 22.2, 24 and 25.2, the portion of 24C, 29 respectively in Fig. 2A-B; col. 7, line 62- col. 8, line 10)                            
 (Fig. 2A-B).

Regarding claim 2, Hoegerl discloses the entire claimed structure as applied to claim 1 
above, including the HS being provided by a metal insulating substrate including two 
metal layers and an insulating layer (see 24B, 24C and 24A respectively in Fig. 2A; col.
7, lines 15-20) sandwiched between the two metal layers, and the signal wiring (see 29, 
the structured/patterned portion of 24C having respective signal lines, 25.2 and 24A 
respectively in Fig. 2A) is stacked on the insulating layer. 

Regarding claim 3, Hoegerl discloses the entire claimed structure as applied to claim 1 

to an outside of the insulating layer.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegerl (US Pat. 10002821). 

Regarding claims 5-7 respectively, Hoegerl teaches substantially the entire claimed 
structure as applied to claim 1 above, wherein Hoegerl further teaches a plurality of 
signal pad and respective signal wirings (see 22.2 and 25.2 respectively in Fig. 2B) and 
teaches an Embodiment of Fig. 3A, wherein the signal pad has a width being greater
than that of the signal wiring (see leads 35.2 v/s respective bonded pads in Fig. 3A; col. 

a) among the plurality of signal pads, a width of a signal pad close to a center of 
the power element is greater than that of another signal pad farther from the center of 
the power element, or b) among the plurality of signal wirings, a width of a signal wiring
close to a center of the power element is greater than a width of another signal wiring 
farther from the center of the power element.
	The determination and selection of parameters including dimensions (length, width, area, diameter/thickness, height, etc.), position/offset distance with respect to a center of an element/chip, a shape, etc., of a bonding pad, wiring/lead, bonding wire, conductive bump/ball, etc., insulating layer/molding resin, a number and spacing of pads/wiring, etc., in Chip Packaging and Leadframe Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical strength, electrical performance, defect/ stress reduction and improved reliability.     
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)- , b), so that the desired electrical routing/performance can be achieved, shorting defects can be reduced and the inspection/rework capability can be enhanced in Hoegerl’s SM. 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hoegerl (US Pat. 10002821) in view of Arai et al., (US Pat. 8901580, hereinafter Arai) and Liu (US Pat. Appln. Pub. 2010/0052119). 


to claim 1 above, including the signal wiring and the HS being thermally connected by an 
encapsulating  resin layer (26 in Fig. 2A-B; col. 8, lines 20-22, col. 6, lines 25-40).
Hoegerl fails to teach: a) the resin layer having a thermal conductivity (TC) of equal to or 
more than 2W/m2K, and b) a thickness of equal to or less than 0.3 mm.
a)	Arai teaches an encapsulated SM having insulating layers comprising a resin having a TC of 3W/mK pack or more (see 60/60a, 80 in Fig. 16B; col. 12, lines 8-20) to provide improved thermal performance; and 
b)	 	Liu teaches an encapsulated thin SM having a package body with thickness of 
equal to or less than 0.3 mm (see total thickness of 145, 160 in Fig. 2; para 0025) 
providing improved thermal performance.
Hoegerl, Arai and Liu are analogous art because they are directed to  
Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hoegerl, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)- , b), so that the thermal performance and reliability can be improved in Hoegerl’s SM. 

8.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 


Regarding claims 8 and 11 respectively, Hoegerl teaches substantially the entire 
claimed structure as applied to claim 1 above, but do not teach: a) a temperature sense 
diode (TSD) configured to detect a temperature of the power element, wherein the
TSD diode is arranged between a source pad of the power element and the signal pad, 
or b) the power element is provided by a compound semiconductor.
Challa teaches a power SM having a variety of configurations and components 
including a TSD arranged between gate/signal pad and a source pad as required to provide the desired integration and electrostatic discharge protection (for example, see Fig. 61A-64B; para 0222, 0220-0223). 
	Challa further teaches the power element substrate comprising conventional 
compound semiconductor including silicon carbide (para 0162) to provide the desired
improvement in electrical characteristics  
Hoegerl and Challa are analogous art because they are directed to  
Semiconductor Power Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hoegerl, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)- . 

9.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hoegerl (US Pat. 10002821) in view of Rostoker et al., (US Pat. 6078502, hereinafter Rostoker). 

Regarding claims 9-10 respectively, Hoegerl teaches substantially the entire claimed 
structure as applied to claim 1 above, but do not explicitly teach: a) in a region where the 
signal pad is formed, a density of active cells is lower than that in another region in the 
active area, and b) in the region where the signal pad is formed, the density of active
cells is equal to or more than 70% and equal to or less than 90% of the density of 
active cells in another region in the active area.
Rostoker teaches a SM having a plurality of bond pads providing the desired signal
connections wherein one of the bond pads is a dummy bond pad providing no electrical 
connection with an active circuitry of a circuit element/die to enhance thermal 
performance. It would be obvious to one of ordinary skill in the art to realize that such
dummy/inactive area of the signal bond pad would have density of active cells 
significantly is lower than that in another region in the active/circuit area.
	Furthermore, the determination and selection of parameters including 

 	Hoegerl and Rostoker are analogous art because they are directed to  
Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hoegerl, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a) - b), as taught by Rostoker, so that the desired charge balancing, temperature uniformity and thermal/electrical performance with improved reliability can be achieved in  Hoegerl’s SM. 


	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811